     CASE 0:20-cv-01302-WMW-DTS Document 9 Filed 06/02/20 Page 1 of 4




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Jared Goyette, et al.,                             Court File No. _______________
On behalf of himself and other
similarly situated individuals,

             Plaintiffs,
       v.

 City of Minneapolis; Minneapolis
 Chief of Police Medaria Arradondo in
 his individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; Minnesota Department of
 Public Safety Commissioner John
 Harrington, in his individual and
 official capacity, Minnesota State
 Patrol Colonel Matthew Langer, in his
 individual and official capacity; John
 Does 1-2.

             Defendants.


                   DECLARATION OF JARED GOYETTE



      I, Jared Goyette, state as follows:

      1.    I am a resident of Minneapolis, MN. I work as a freelance journalist

for various national and international news organizations. In the past I have worked
     CASE 0:20-cv-01302-WMW-DTS Document 9 Filed 06/02/20 Page 2 of 4




at WCCO Radio, the Sacramento Press, the Miami Herald, Public Radio

International (PRI) and other news organizations.

      2.     On the evening of May 27, 2020, I was reporting on the protests arising

out of the death of George Floyd and the related police response. I was reporting in

the area around the 3rd precinct.

      3.     At or around 6 p.m. on May 27, a young male protester near me was hit

in the head by a projectile fired by the police – likely a rubber bullet – and fell to the

ground. He was writhing in pain. Other bystanders called 911 and tried to help him.

No ambulance came. Several bystanders lifted him into a car and drove him away

to take him to the hospital.

      4.     As I was documenting the young man being carried away, I was hit in

the head with a projectile of some kind. It hit my nose and my left eye. I fell to the

ground immediately in intense pain.         Law enforcement gave no warnings or

commands to withdraw before I was shot.

      5.     As I covered the protests, I was carrying a large camera with monopod

for taking photos and video of the event, as well as a notebook and satchel. I was

dressed in a dress shirt. I was not partaking in the protest, chanting, throwing

anything. At the time of the incident, I was standing still, not moving toward the

police. I was clearly recognizable as a member of the news media and away from




                                            2
     CASE 0:20-cv-01302-WMW-DTS Document 9 Filed 06/02/20 Page 3 of 4




the general vicinity of where the protests were taking place. The street around me

was not crowded.

      6.     After a second my head cleared, and I started to realize what had

happened. A group of people rushed to treat me, bandaging my nose and eye area

and helping me up. At that moment a tear gas canister landed nearby. My left eye-

near where the projectile had hit was swelled shut. The tear gas made it impossible

to see out of my other eye. I stumbled blindly to my feet. An older woman and

some other individuals helped me to safety.

      7.     I went to the Open Cities Health Clinic for treatment. The doctor who

examined me said I had been hit by a projectile traveling at high velocity. The doctor

indicated that the pressure from swelling in my left eye was at a dangerous level,

and I could have permanently lost my vision in 24-48 hours had I not sought

treatment.

      8.     On the evening of May 30, I was reporting on the George Floyd

protests again. A column of Minneapolis Police in riot gear walked down the street

I was on. At the time, I was standing on the sidewalk. I shouted “press, press”

loudly to ensure they knew I was authorized to be out after curfew. One officer,

after hearing me shout “press, press” turned and pointed his weapon directly at me,

apparently aiming at my head. He intended to intimidate me, and it worked. I was




                                          3
     CASE 0:20-cv-01302-WMW-DTS Document 9 Filed 06/02/20 Page 4 of 4




scared. I have video of this incident, and on it you can hear me say “don’t point that

[expletive] weapon at me.”

      9.     Later on the evening of May 30, I was walking with another journalist,

Maggie Koerth. A car drove up with police in it. One of them rolled down the

window. We identified ourselves as journalists, and this officer said “I want to

fucking peg you” and drove off.

      10.    I intend to continue reporting on and documenting protests arising out

of George Floyd and the practices of the Minneapolis Police Department. I have

both a personal and professional interest in doing so. I believe I have a duty as a

member of the press to document what is happening in my community, but it is also

how I make my livelihood. The actions of the police to attack and intimidate me

and other journalists not only impinges on my First Amendment rights, but also

threatens my ability to make a living.



    I declare under penalty of perjury under the laws of United States of
America that the foregoing is true and correct.




Dated: June 2, 2020
                                                        Jared Goyette




                                          4
